
	
		II
		110th CONGRESS
		1st Session
		S. 2298
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit an applicant from obtaining a low-power FM
		  license if an applicant has engaged in any manner in the unlicensed operation
		  of any station in violation of section 301 of the Communications Act of
		  1934.
	
	
		1.Prohibition on obtaining
			 license for previous violations for unlicensed operation of a
			 stationThe Federal
			 Communications Commission shall modify its rules authorizing the operation of
			 low-power FM stations, as proposed in MM Docket No. 99–25, to prohibit any
			 applicant from obtaining a low-power license if the applicant has engaged in
			 any manner in the unlicensed operation of any station in violation of section
			 301 of the Communication Act of 1934 (47 U.S.C. 301) .
		
